Citation Nr: 0534421	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  00-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for right knee pain.

2. Entitlement to service connection for left knee pain.

3. Entitlement to service connection for bilateral shoulder 
pain.

4. Entitlement to service connection for bilateral ankle 
pain.

5. Entitlement to service connection for residuals of a low 
back injury.

6. Entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975, with service in the Army National Guard from May 
1982 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
in May 2001 and July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran was seen for a VA compensation examination in 
August and December 2002.  These examinations were conducted 
in compliance with a May 2001 Board remand.  The 
examinations, however, failed to fulfill the Board's remand 
instructions and were inadequate for rating purposes.  The VA 
examiner failed to describe the presence or absence of any 
existing shoulder or ankle disability.  In addition, he 
failed to utilize the applicable standards of proof cited in 
the remand in describing the relationship between any 
cervical, lumbar, and/or knee disorders and the veteran's 
military service, to include any disorder due to in-service 
parachute jumps.

Subsequently, the Board remanded this case, in July 2003, for 
additional development as well as for the veteran to be 
scheduled for a new VA examination to secure a medical 
opinion.  The veteran, however, failed to report for his VA 
examination. 

Significantly, in a November 2005 presentation to the Board, 
the representative argued that there is no evidence in the 
record that the veteran had been properly informed of his 
scheduled VA examination.  The Board concurs that the file 
does not contain any notification letter to the veteran or 
any evidence that such notification letter was undeliverable.  

In view of the foregoing, the Board finds that a remand is 
necessary for the veteran to be afforded another opportunity 
for an examination and to obtain a medical opinion addressing 
whether the veteran's current knee, ankle, shoulder, low 
back, and cervical spine disorders began during his military 
service or whether they are related to any incident of such 
service.  

As the Board has determined that an examination is necessary, 
the veteran is hereby notified that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2005).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2005).

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his knees, 
shoulders, ankles, low back, and cervical 
spine since December 2002.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  All 
attempts to secure this evidence must be 
fully documented in the claims file.  The 
RO must notify the veteran in writing of 
any unsuccessful effort to secure any 
identified records, and offer him an 
opportunity to respond and/or attempt to 
secure the records himself.  

2.  After the completion of the above, 
the veteran should be scheduled for VA 
orthopedic examination by a physician, 
who has not previously examined the 
veteran, in order to determine the nature 
and etiology of any pertinent knee, 
ankle, shoulder, low back, and/or 
cervical pathology.  The claims folder 
and any new evidence obtained must be 
made available to the examiner prior to 
the examination.  All indicated studies 
must be performed and all manifestations 
of current disability should be described 
in detail.  Thereafter, the examiner must 
opine whether it is as least as likely as 
not (i.e., is there a 50/50 chance) that 
the veteran has any current knee, ankle, 
shoulder, low back, and/or cervical spine 
disorder which began during service, or 
was aggravated during service.  

The examiner must particularly address 
whether it is at least as likely as not 
that any current knee, ankle, shoulder, 
low back, and cervical spine disorder is 
the result of any inservice parachuting 
injury.  The examiner must also address 
whether it is more likely than not that 
any current disorder is due to any 
intervening post service injury, 
including the December 1989 automobile 
accidents noted in the medical records.

If arthritis is diagnosed in any joint, 
the examiner should opine whether the 
evidence indicates that disability was 
manifest within one year of the veteran's 
discharge from active duty in August 
1975.  

All opinions must include a comprehensive 
rationale based on sound medical 
principles and facts.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be noted by the examiner in the report.

3. The veteran is hereby notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655.  In the event that the veteran 
does not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of the 
VCAA and VA's implementing regulations.  
Then, the RO should prepare a new rating 
decision and readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide him and his representative an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

